                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  EASTERN DIVISION

CLIFFORD ROBERT WHITE, individually, and             )
as Administrator and heir at law of the Estate       )
of Gina Lenore White, deceased,                      )
                                                     )
        Plaintiffs,                                  )
                                                     )
v.                                                   )       No. 1:16-cv-01020-STA-egb
                                                     )
HENDERSON COUNTY, TENNESSEE, et al.                  )
                                                     )
        Defendants.                                  )


                        ORDER ADMINISTRATIVELY CLOSING CASE


        On February 12, 2019, the parties’ mediator filed a Mediation Certification (ECF No. 106)

reporting that the parties had resolved their dispute. In light of the settlement, the Court entered

an order on March 11, 2019, denying Defendants’ Rule 56 motion as moot.                  Under the

circumstances, the Court finds good cause to administratively close this matter pursuant to its

inherent powers. An order administratively closing a case is purely an administrative device for

the convenience of the Court and in no wise affects the substantive and/or procedural rights of the

parties in interest to proceed before this Court at a later date. To administratively close a case

merely means to close a case for statistical purposes in the Office of the Clerk of Court and the

Administrative Office of the United States Courts. An administratively closed case can be easily

reopened by motion of the parties and order of the Court. Once reopened, a case returns to the

Court’s active docket and resumes the same status it had before the administrative closing without

prejudice to the rights of any party in interest.
       Based on the parties’ recent settlement of this case, the Court finds that no further action

of the Court is required at this time. Therefore, the Clerk of Court is ordered to close this case

administratively. If the parties file a stipulation of dismissal, the Clerk is directed to enter

judgment.

       IT IS SO ORDERED.
                                             s/ S. Thomas Anderson
                                             S. THOMAS ANDERSON
                                             CHIEF UNITED STATES DISTRICT JUDGE

                                             Date: March 29, 2019
